Citation Nr: 1017568	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-23 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1961 to June 1985.  Service in the Republic of 
Vietnam is indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1985 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Veteran has since relocated, and jurisdiction now resides 
in Nashville, Tennessee.

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.  Additionally, evidence has been associated 
with the Veteran's claims folder included with a waiver of RO 
consideration.

The claim for left ear hearing loss

In July 1985, the Veteran filed a claim of entitlement to 
service connection for left ear hearing loss.  A July 1985 
rating decision denied this claim.  

In a September 1985 Notice of disagreement (NOD), the Veteran 
expressed his disagreement with that decision, and requested 
that a Statement of the Case (SOC) be issued.  A SOC 
pertaining to that issue was not issued by the RO until July 
2008, many years after the Veteran filed his NOD.  

Pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  As 
such, because the RO failed to issue a SOC until July 2008, 
the Veteran's claim of entitlement to service connection for 
left ear hearing loss has remained on appeal in the VA 
administrative adjudication process since he filed his NOD in 
September 1985.  Accordingly, the Board is recharacterizing 
the issue on appeal as entitlement to service connection for 
left ear hearing loss.  Moreover, as the Veteran's claim is 
granted herein, the Board finds that the Veteran has not been 
prejudiced thereby with respect to the failure of the RO's 
issuance of the SOC until July 2008.    

The claims for a back disability, a right shoulder 
disability, hypertension, and residuals of frozen feet

In July 1985, the Veteran filed claims of entitlement to 
service connection for a back disability, a right shoulder 
disability, hypertension, and residuals of frozen feet.  The 
July 1985 rating decision denied these claims.  

In the above-referenced September 1985 NOD, the Veteran 
expressed his disagreement with that decision.  A SOC 
pertaining to these issues has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that where a NOD is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.

The issues of entitlement to service connection for a back 
disability, a right shoulder disability, hypertension, and 
residuals of frozen feet are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent medical evidence of record serves to link the 
Veteran's currently diagnosed left ear hearing loss to his 
military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed left ear hearing loss was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for left ear hearing 
loss.

The Veteran seeks entitlement to service connection for left 
ear hearing loss.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in May 2007.  This letter appears to 
be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letters in light of the 
fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper 
notice as to degree of disability and effective date in the 
above-referenced May 2007 VCAA letter, as required by the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

As discussed below, the Board is granting the service 
connection claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The RO will be responsible for addressing any 
notice defect with respect to the assignment of an initial 
disability rating and/or effective date when effectuating the 
award, and the Board is confident that the Veteran will be 
afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000. or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009). 

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).




Analysis

The Veteran is claiming entitlement to service connection for 
left ear hearing loss, which he contends is due to his 
military service.  See, e.g., the March 2010 Board hearing 
transcript, page 3. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

It is undisputed that the Veteran currently suffers from left 
ear hearing loss, as is evidenced by the August 2007 VA 
audiological examination report.  Hickson element (1) is, 
therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service disease, a review of the service 
treatment records reveals no evidence of a left ear hearing 
loss.  Although the Veteran complained of hearing loss in 
January 1975 and June 1982 service physical examinations, 
neither of those examination reports revealed evidence of 
left ear hearing loss.  Audiological testing conducted upon 
the Veteran's retirement examination from service in April 
1985 demonstrated normal hearing in the left ear.  Further, 
the record does not reflect medical evidence showing any 
manifestations of left ear hearing loss during the one-year 
presumptive period after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2009).
  
With respect to in-service injury, the Veteran asserts that 
he was routinely exposed to excessive noise trauma while 
working as an aircraft manager, which involved refueling, 
loading, and unloading items from aircraft as well as working 
with aircraft missiles.  See the March 2010 Board hearing 
transcript, page 4.  During the adjudication of previous 
claims [which are not on appeal before the Board], the RO 
concluded that the Veteran did in fact experience in-service 
noise exposure based on the Veteran's military occupational 
specialty as an aircraft manager.  For the purposes of this 
decision, the Board will also assume that the Veteran 
experienced noise exposure during service.  This is 
sufficient to satisfy Hickson element (2), in-service injury.   

Turning to Hickson element (3), medical nexus, the competent 
medical evidence demonstrates that the Veteran's currently 
diagnosed left ear hearing loss is related to his in-service 
noise exposure.  Specifically, Dr. R.M.R. documented in his 
July 2007 letter that the Veteran's hearing has steadily 
decreased since his separation from military service.  His 
rationale was based on Army physical examinations presented 
to him by the Veteran which revealed a "mild high frequency 
[sensorineural hearing loss]," the Veteran's exposure to 
continuous engine noise while conducting aviation duties in 
service, the Veteran's complaints of tinnitus, and his 
current diagnosis of "moderate to severe [sensorineural 
hearing loss] bilaterally."      

The report of Dr. R.M.R. appears to have been based upon a 
review of the Veteran's pertinent service treatment records, 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history and current medical condition.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].   

The Board adds that the Veteran complained of hearing loss in 
his left ear to the October 1985 VA examiner.  Further, it is 
notable that he filed his claim complaining of left ear 
hearing loss within one year of his service separation.  As 
such, the Board believes that service connection may also be 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b), discussed above.  

While a VA examination conducted in August 2007 contains a 
negative nexus opinion, the Board observes that the VA 
examiner appeared to rely solely on the lack of documentation 
of in-service left ear hearing loss.  Crucially, the examiner 
failed to consider that if a Veteran does not meet the 
regulatory requirements for a disability at separation, he 
can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley, supra.  Additionally, as discussed above, the 
opinion rendered by Dr. R.M.R. indicates that the Veteran's 
current left ear hearing loss is related to his in-service 
noise exposure.  Further, as mentioned above, the Board finds 
that the Veteran experienced in-service noise trauma based on 
his military occupational specialty, and has experienced left 
ear hearing loss symptomatology since discharge.  
Accordingly, the Board gives the opinion of the VA examiner 
less weight than the opinion rendered by Dr. R.M.R. in July 
2007 and finds that the preponderance of the evidence shows 
that the Veteran struggled with left ear hearing loss 
following his discharge from service and currently suffers 
from left ear hearing loss.

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he has sustained left ear 
hearing loss during service and has continued to have hearing 
loss in his left ear since leaving military service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  The benefit sought on 
appeal is accordingly allowed.   


ORDER

Entitlement to service connection for left ear hearing loss 
is granted. 


REMAND

Entitlement to service connection for a back disability, a 
right shoulder disability, hypertension, and residuals of 
frozen feet

As was described in the Introduction above, in July 1985 the 
RO denied the Veteran's claims of entitlement to service 
connection for a back disability, a right shoulder 
disability, hypertension, and residuals of frozen feet.  The 
Veteran has since expressed disagreement with that decision.  
See the Veteran's NOD dated September 1985.

In Manlincon, supra, the Court held that where a NOD is filed 
but a SOC has not been issued, the Board must remand the 
claim to the agency of original jurisdiction so that a SOC 
may be issued.  Thus, the agency of original jurisdiction 
must issue a SOC as to the Veteran's claims of entitlement to 
service connection for a back disability, a right shoulder 
disability, hypertension, and residuals of frozen feet.

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC pertaining to 
the issues of entitlement to service 
connection for a back disability, a 
right shoulder disability, 
hypertension, and residuals of frozen 
feet.  In connection therewith, the 
Veteran and his representative should 
be provided with appropriate notice of 
his appellate rights.  If the Veteran 
files a timely substantive appeal, the 
case must be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






 Department of Veterans Affairs


